ON APPELLANT’S MOTION FOR REHEARING
DAVIDSON, Judge.
Notwithstanding the fact that we held originally that the bills of exception could not be considered because they were not filed within the time allowed by law (Art. 760, C. C. P.), appellant insists that matters presented by the bills of exception should be reviewed by us.
Under the mandatory provisions of the statute mentioned, bills of exception not filed within the time allowed by law cannot be considered.
The motion for rehearing is overruled.
Opinion approved by the court.